Citation Nr: 1709152	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  12-27 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUES


1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for vertigo.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a dental disorder, to include tooth damage, cavities, and root canals. 

4.  Entitlement to retroactive benefits for the addition of a dependent daughter.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. Krunic, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1993 to September 1998.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In a February 2016 rating decision, the RO granted service connection for cervical strain, which was on appeal, and assigned a 10 percent evaluation from February 24, 2010.  However, in March 2016, the Veteran filed a Notice of Disagreement with the evaluation and effective date assigned.  Although the Veteran has perfected an appeal as to these issues, they have not yet been certified to the Board.  In addition, the Veteran perfected an appeal as to the issue of whether new and material evidence has been received to reopen the claim for entitlement to service connection for menstrual abnormalities; however, that issue as well has not been certified to the Board to date.  Although these additional issues have yet to be certified to the Board, in her March 2017 Substantive Appeal, the Veteran requested a videoconference hearing before the Board.  Subsequently, the RO sent the Veteran a letter in March 2017 notifying her that she has been placed on the list of persons wanting to appear at the RO for a videoconference before the Board.   In the interest of administrative efficiency, the Board finds that a remand is appropriate in this case to afford the Veteran the opportunity to testify before the Board with respect to all issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a videoconference hearing before the Board in her March 2017 Substantive Appeal.  It does not appear that the AOJ has scheduled such a hearing.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904 (a) (3).  Thus, a remand is required for the AOJ to schedule the Veteran for such a hearing.  

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to schedule the Veteran for a videoconference hearing in accordance with her request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request, or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




